DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ott (US 2012/0097644; hereinafter Ott ‘644) in view of Ulrich et al (US 2006/0086706) and Kawamoto et al (US 2012/0145690).  
	Ott ‘644 shows the system claimed including a power supply (12), a portable advanced process module (14) having a power supply circuitry (70) and a weld cable communication interface (72) that connected with a wire feeder (16) wherein the portable advance process module provides and receive a power and data to the feeder via a cable (32) and power to a workpiece via a cable (34) , the process 
	Ulrich shows it is known to provide a controller (38) coupled with a power supply (12) wherein the controller is known to process a welding process (48) that receives changes in a welding arc and to manipulate a power output, which would include voltage and current, in responsive to changes in the welding arc. Also see para [0032] and [0040]. 
Kawamoto shows it is known to a power unit (14) that receives changes in a welding arc wherein a power output including a voltage and/or current is manipulated in response to the arc as Kawamoto shows changes in the voltage and current waveforms in response to welding arc changes that depend on the wire feed/rates of a welding wire in an arc welding so as to improve the productivity of the welding operations (also see Figure 2, and para [0002]). 
In view of Ulrich and Kawamoto, it would have been obvious to adapt Ott ‘644 with the advanced process module (14) that receives changes in the welding arc so as 
With respect to claims 2, 3, 6, 8 and 9, Ott ‘644 further shows the process module that supports a welding process or procedure for the feeder as power, including alternating current welding power, and data is supplied to the feeder (16) via cables (32, 34), the power supply power (12) is also remotely located as illustrated in Figure 1 with one or more cables (26, 28, 30) that connect the process module (14) and the power supply (12) wherein the cables (26, 28, 30) provide a communication and a control to the process module to control the welding process in a welding work area. Also see para [0018], and [0022] to [0024].  
Claims 4, 5, 7, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ott ‘644 in view of Ulrich and Kawamoto as applied to claims 1-3, 6, 8, 9 and 11 above and further in view of Dina et al (US 2014/0051358) and Borchert et al (US 2010/0320183). 
Ott ‘644 in view of Ulrich and Kawamoto shows the system claimed including the process module (14) being located at a close proximate location of the wire feeder (16), but Ott ‘644 does not show the power supply that is at least 200 feet from the process module (14) wherein the process module is within 10 feet of the feeder. 
Dina shows it is known to provide welding related devices including welding wire feeders and control pendants at remote locations that greater than 300 feet from power supply units (para [0003]).

	In view of Dina, it would have been obvious to one of ordinary skill in the art to adapt Ott ‘644, as modified by Ulrich and Kawamoto, with the power supply that is remotely located from welding related devices including a wire feeder and a control pendant/module at locations that are at least 200 feet from the control/process module as known in the art so that the welding related devices can be conveniently and portably moved about a desired welding working area without having to move the power supply, and as Borchert  shows a process module (28) which is known to be closed located with a feeder including being inside of the feeder casing, it would have been obvious to located the control module of Ott ‘644 within the claimed range of 10 feet or any other suitable location of the feeder that allows the user to conveniently access the welding process controls when performing the welding operations with the feeder.  
	With respect to claim 7, it would have been obvious to provide the welding work area to be within a radius that is less than 75 feet or any other radius since such area would depend on the size of a welding work piece and how extensive such welding work piece is. 
	With respect to claim 12, Ott ‘644 does not show the claimed size of the first and second housing/suitcase for the feeder and process module, respectively, but it would have been obvious to one of ordinary skill in the art to adapt the first and second housing/suitcases have the claimed dimensions or any other suitable dimensions that would allow the user a convenient portability of the feeder and process module that would serve its intended welding purposes without being excessively big or heavy to be 
	With respect to claim 22, Dina teaches for using a wireless communication among one or more welding-related devices including a master node device (42) and a power supply (12; also see Figure 8), and it would have been obvious to one of ordinary skill in the art to adapt Ott ‘644 with the process module and the  power supply as well as the feeder to be coupled wirelessly to communicate or send signals between the power supply, the process module, and the wire feeder, as an alternative means that is well known in the art. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ott ‘644 in view of Ulrich and Kawamoto as applied to claims 1-3, 6, 8, 9 and 11 above and further in view of Ott et al (US 2007/0080154; hereinafter Ott ‘154).
Ott ‘644 in view of Ulrich and Kawamoto shows the system claimed except for the welding cables including a positive cable and a negative cable to carry power and to also carry digital signals. 
Ott ‘154 shows it is known to provide the welding cables including a positive (112) and negative (114) that carries power as well as data signals. Also see para [0040]-[0053]. 
In view of Ott ‘154, it would have been obvious to one of ordinary skill in the art to adapt Ott ‘644, as modified by Ulrich and Kawamoto, with the welding cables including the positive and negative cables that provides not only power but also signals such as digital signals as an alternative power and communication means to provide a  system communication connection between the power source and the portable process module .
Claims 13-15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ott (US 2012/0097644; hereinafter Ott ‘644) in view of Ulrich et al (US 2006/0086706), Kawamoto et al (US 2012/0145690) and Kaufman (US 2010/0314375)
	Ott ‘644 shows the method claimed including a power supply (12),  a portable advanced process module (14) having power electronics (70) coupled to the power supply (12) via one or more welding cables (26, 28, 30) that are configured to power the process module (14) as well as to provide a system communications or data to the process module that enables a use control of the welding system of welding currents and voltages without revisit to the power supply (12; also, see para 0024), a feeder (16) remote from the power supply is coupled to the process module (14) wherein the 
the process module (14) and the wire feeder (16) are separately enclosed in its respective suitcase style enclosures as illustrated in Figure 1, and the process module and the feeder are coupled with a disconnecting cable (32) that provides power and data/communication there between (also see para [0018]). But, Ott ‘644 does not show the cable (32) is a plurality of cables and the process module to provide welding processes that are responsive to changes in a welding arc.
Ulrich shows it is known to provide a controller (38) coupled with a power supply (12) wherein the controller is known to process a welding process (48) that receives changes in a welding arc and to manipulate a power output, which would include 
Kawamoto shows it is known to a power unit (14) that receives changes in a welding arc wherein a power output including a voltage and/or current is manipulated in response to the arc as Kawamoto shows changes in the voltage and current waveforms in response to welding arc changes that depend on the wire feed/rates of a welding wire in an arc welding so as to improve the productivity of the welding operations (also see Figure 2, and para [0002]). 
 	Kaufman shows it is known to provide a plurality of cables including a feeder power lead (44) and a control cable (50) connected between a feeder unit (30) and a control module (12).
In view of Ulrich, Kawamoto, and Kaufman, it would have been obvious to one of ordinary skill in the art to adapt Ott ‘644 with the power/data cable that is provided with a plurality of cables to individually provide for the power and data/communication as an alternative arrangement that is known in the art, and it would have been obvious to adapt the advanced process module (14) that receives changes in the welding arc so as to remotely manipulate current and/or voltage in response the changes of the arc, including welding waveform processes, that are responsive to changes in the welding arc to predictably yield and improve welding productivity as desired. 
With respect to claims 14, 15, 17 and 18, Ott ‘644 further shows the process module that supports a welding process or procedure for the feeder as power, including alternating current welding power, and data is supplied to the feeder (16) via cables (32, 34), the power supply power (12) is also remotely located as illustrated in Figure 1 with .  
Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ott ‘644 in view of Ulrich, Kawamoto, and Kaufman as applied to claims 13-15, 17, 18 and 20 above and further in view of Dina et al (US 2014/0051358) and Borchert et al (US 2010/0320183). 
Ott ‘644 in view of Ulrich, Kawamoto, and Kaufman shows the method claimed including the process module (14) being located at a close proximate location of the wire feeder (16), but Ott ‘644 does not show the power supply that is at least 200 feet from the process module (14) wherein the process module is within 10 feet of the feeder. 
Dina shows it is known to provide welding related devices including welding wire feeders and control pendants at remote locations that greater than 300 feet from power supply units (para [0003]).
Borchert shows it is known to provide a control/process module (28) wherein such module can be located with a feeder (62). Also see Figure 5.
	In view of Dina, it would have been obvious to one of ordinary skill in the art to adapt Ott ‘644, as modified by Ulrich, Kawamoto, and Kaufman, with the power supply that is remotely located from welding related devices including a wire feeder and a control pendant/module at locations that are at least 200 feet from the control/process module as known in the art so that the welding related devices can be conveniently and 
	With respect to claim 21, Ott ‘644 does not show the claimed size of the first and second housing/suitcase for the feeder and process module, respectively, but it would have been obvious to one of ordinary skill in the art to adapt the first and second housing/suitcases have the claimed dimensions or any other suitable dimensions that would allow the user a convenient portability of the feeder and process module that would serve its intended welding purposes without being excessively big or heavy to be moved about in the welding work area as Ott ‘644 teaches that the feeder is fully portable to be moved to a location adjacent to a work piece (para [0019]).   
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ott ‘644 in view of Ulrich, Kawamoto, and Kaufman as applied to claims 13-15, 17, 18 and 20 above and further in view of Ott et al (US 2007/0080154; hereinafter Ott ‘154).
Ott ‘644 in view of Ulrich, Kawamoto, and Kaufman shows the method claimed except for the welding cables including a positive cable and a negative cable to carry power and to also carry digital signals. 
Ott ‘154 shows it is known to provide the welding cables including a positive (112) and negative (114) that carries power as well as data signals. Also see para [0040]-[0053]. 
.
Response to Arguments
Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive. Applicant argues.
Applicant argues that Ott ‘644 in view of Ulrich and Kawamoto fail to show the welding system including a portable advanced process module that provides welding processes including, for example, any weld process that includes the rapid manipulation of a welding current, a voltage and/or a wire feed speed to achieve desired welding arc characteristics. 
Applicant further argues that Ott ‘644, Ulrich, and Kawamoto are limited to a power conversion circuitry which show the power conversion circuitry that is located solely within a welding power supply and not in the portable advanced process module as claimed. This argument is not deemed persuasive as Ott ‘644 is applied to meet the portable advanced process module (14) that is coupled to the power supply (12) via welding cables that not only powers the process module and a feeder (16) but also that provides system communications to the portable module wherein welding parameters 
As Ott ‘644 teaches for controlling of the welding parameters such as welding currents and voltages via the process module remotely from the power supply, the claimed portable advance process module is deemed shown by Ott ‘644 except for explicitly receiving changes in a welding arc wherein current or voltage is manipulated to the changes in the welding arc. For the manipulation of the current or voltage to the changes in the welding arc, it is noted that Ulrich and Kawamoto are applied as stated in the ground of rejection. 
Regarding Ulrich, Applicant argues that Ulrich shows a controller (38) that is situated within the power supply 12 in contrast to the portable advance process module of claim 1 and that there is no evidence to support as to why the controller of Ulrich can be separate from the welding power supply. It is noted that Ulrich is provided for the teachings of receiving changes in a welding arc for manipulation of a welding power such as the welding current and voltage wherein it would have been obvious to obvious to adapt the teachings of Ulrich to Ott ‘644 to make remoted adjustments of the welding current and voltage based on the changes of welding arc to predictably yield the desired welding productivity as stated in the ground of rejection. Also, Kawamoto shows it is known to provide a power unit (14) that is separate from a power source (1) wherein the power unit receives changes in the welding arc for manipulation of the welding output including the welding current and the welding voltage.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As the prior art shows a portable advance process module that is separate from a power supply that further allows for remote welding adjustments without revisit to the power supply, and as weld adjustments are known to be based on changes in a welding arc, the combination of the applied references, which are in the same field of endeavor of welding system, is deemed to meet the claimed system as stated in the ground of rejection. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761